Name: 79/367/EEC: Commission Decision of 22 March 1979 completing the Commission Decision of 23 May 1977 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'PAR lock-in amplifier, model 128 A with tuned amplifier option, model 128 A/98'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-05

 Avis juridique important|31979D036779/367/EEC: Commission Decision of 22 March 1979 completing the Commission Decision of 23 May 1977 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'PAR lock-in amplifier, model 128 A with tuned amplifier option, model 128 A/98' Official Journal L 085 , 05/04/1979 P. 0048 - 0048 Greek special edition: Chapter 02 Volume 7 P. 0201 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . ( 3 ) OJ NO L 143 , 10 . 6 . 1977 , P . 22 . COMMISSION DECISION OF 22 MARCH 1979 COMPLETING THE COMMISSION DECISION OF 23 MAY 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER , MODEL 128 A , WITH TUNED AMPLIFIER OPTION , MODEL 128 A/98 ' ( 79/367/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS BY ITS DECISION OF 23 MAY 1977 ( 3 ) THE COMMISSION ADMITTED FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER , MODEL 128 A , WITH TUNED AMPLIFIER OPTION , MODEL 128 A/98 ' THE ORDER FOR WHICH WAS PLACED BEFORE 1 AUGUST 1976 , BECAUSE OF THE FACT THAT AFTER THAT DATE APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THAT OF THE APPARATUS AND CAPABLE OF USE FOR THE SAME PURPOSE BECAME AVAILABLE IN THE COMMUNITY ; WHEREAS , BY LETTER DATED 20 SEPTEMBER 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLE 4 ( 3 ) TO ( 7 ) OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER , MODEL 128 A , WITH TUNED AMPLIFIER OPTION , MODEL 128 A/98 ' WAS CURRENTLY MANUFACTURED , IN ACCORDANCE WITH THE INFORMATION ON WHICH THE ABOVE DECISION OF 23 MAY 1977 WAS BASED , HAVING REGARD TO DIFFERENCES BETWEEN THE ABOVE APPARATUS AND THE APPARATUS MANUFACTURED IN THE COMMUNITY IN RESPECT OF THE DURATION OF THE ADJUSTMENT FOR MEASUREMENTS OF 5 TO 10 HZ ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 7 FEBRUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO RE-EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT PERFORMANCES COMPARABLE TO THAT OF THE ' PAR LOCK-IN AMPLIFIER , MODEL 128 A , WITH TUNED AMPLIFIER OPTION , MODEL 128 A/98 ' CAN BE GIVEN BY APPARATUS MANUFACTURED IN THE COMMUNITY , EVEN TAKING ACCOUNT OF THE DURATION OF ADJUSTMENT ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE ' PRECISION LOCK-IN AMPLIFIER , MODEL 9503 WITH PLUG-IN ACTIVE FILTER , MODEL 5011F ' MANUFACTURED BY BROOKDEAL ELECTRONICS LTD , DONCASTER HOUSE , DONCASTER ROAD , BRACKNELL , BERKS , RG12 4PG , UNITED KINGDOM AND , SINCE JUNE 1978 , TO THE ' TE 9602 ' APPARATUS MANUFACTURED BY TEKELEC AIRTRONIC , RUE L . PASTEUR , 6 - 92.100 BOULOGNE , FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER , MODEL 128 A , WITH TUNED AMPLIFIER OPTION , MODEL 128 A/98 ' , EVEN TAKING ACCOUNT OF THE DURATION OF ADJUSTMENT , ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 MARCH 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION